Citation Nr: 1728726	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  11-14 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to compensation for left hip insufficiency fracture (left hip disability), to include under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1958 to September 1960.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO), that declined to reopen a claim of service connection for a low back disability, and an October 2015 rating decision by the Fargo, North Dakota, RO (where jurisdiction of the Veteran's claims file now rests) that denied compensation for a left hip disability under 38 U.S.C.A. § 1151.  

In April 2012 a Board decision (by a Veterans Law Judge (VLJ) other than the undersigned) reopened the claim of service connection for a low back disability and remanded it for additional development.  In November 2014, a videoconference hearing was held before the undersigned; a transcript is associated with the record.  In January 2015 that matter was remanded for additional development, and in February 2016, the Board denied the claim.  The Veteran appealed the February 2016 Board decision to the Court resulting in an December 2016 Joint Motion for Partial Remand (JMR) by the parties; the parties indicated that the Veteran did not contest the denial of service connection for a bilateral knee disability or increases in the "staged" ratings assigned for bilateral hearing loss.  A January 2017 Court Order remanded the matters for compliance with instructions in the JMR.

The claim for compensation for left hip disability is before the Board on appeal from an October 2015 rating decision by the Fargo RO.  In his January 2017 substantive appeal, the Veteran requested a videoconference Board hearing on that matter; in February 2017 written correspondence, his attorney withdrew the hearing request.  In July 2015 correspondence, the Veteran raised the issue of entitlement to service connection for the left hip disability.  The Board notes that it must consider all theories of entitlement that are raised by the Veteran or reasonable raised by the record, and thus finds that the claim of service connection is reasonably encompassed by the Veteran's claim for compensation under 38 U.S.C.A. § 1151.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008).  Therefore, the issue on appeal has been recharacterized as set forth above.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Low Back

In the December 2016 JMR, the parties agreed that VA's duty to assist in this matter encompassed consideration of whether the Veteran's service personnel records were relevant to evaluating the credibility of his lay testimony that he was placed on light duty for several weeks following a back injury during active service.  As they may be, remand is necessary to obtain those records for review.

Left Hip

A left hip insufficiency fracture was noted on May 2015 imaging, following complaints of hip pain.  The Veteran has asserted that his hip was injured during a March 2015 VA examination.  (See, e.g., July 2015 correspondence (asserting injury during imaging) and November 2015 NOD (asserting injury during range of motion (ROM) testing, requiring such testing to be halted)).  He has stated that he felt-and reported-immediate pain, but that the examiner refused to record his pain and deleted the file.  (See, January 2017 substantive appeal).  The Veteran is competent to report when he began to experience pain (that was later diagnosed as fracture).  Thus, the Board finds that a remand for a medical opinion to ascertain the nature and etiology of the Veteran's left hip disability is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, it appears that the Veteran receives ongoing treatment for the disabilities at issue.  His most recent (VA) treatment records in the file are from December 2016.  As records of treatment since may contain pertinent information, and because VA treatment records are constructively of record, they must be sought.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify the provider(s) of all evaluations and/or treatment he has received for his low back and left hip disabilities, and to provide authorizations for VA to secure records of any such private treatment.  The AOJ should secure for the record complete clinical records of all pertinent evaluations or treatment (records of which are not already associated with the record) from the providers identified, to specifically include all updated VA records.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  The AOJ should also arrange for exhaustive development to obtain any outstanding service personnel records, specifically any reflecting the Veteran was placed on light duty/a profile following a back injury.  All facilities where such records may be stored should be searched.  If any such records have been lost or destroyed (or did not exist), it should be so certified.  The scope of the search must be noted in the record.

3.  When the development requested above is completed, the AOJ should arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his left hip disability.  The entire record, to include this remand, must be reviewed by the examiner(s) in connection with the examination(s).  Based on a review of the record, to include any treatment records obtained pursuant to the development ordered above, and examination of the Veteran, the examiner(s) must provide opinions that respond to the following: 

(a) Please identify (by diagnosis) each left hip disability found.

(b) With respect to each left hip disability/pathology diagnosed, please opine whether it is at least as likely as not (a 50 % or greater probability) that such was either caused or aggravated by (increased in severity due to) the Veteran's active service or the March 2015 VA examination?  If a left hip disability/pathology is determined to be unrelated to both the Veteran's service and the March 2015 VA examination, please identify the etiological factor(s) for such disability considered more likely.

(c) If any left hip pathology is determined to be related to the March 2015 VA examination, please opine further whether the examination involved carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the examiner (VA).  The opinion should specifically address the Veteran's allegations that he felt immediate pain during ROM testing and that such testing was not completed (and that the examination report of record is not accurate) and that he was injured while being positioned for imaging. 

(d) If the response to (c) is no (i.e., there was no element of VA fault in the care provided), please opine further whether or not any additional left hip disability resulting from VA treatment is due to an event not reasonably foreseeable.

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature.

4.  The AOJ should then review the record, arrange for any further development suggested by additional evidence received (e.g., a back examination, if such is deemed necessary), and readjudicate the claims (with respect to the left hip addressing both service connection and § 1151 theories of entitlement to compensation).  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

